EXHIBIT 10.25

 

TERMINATION AGREEMENT AND RELEASE

 

This TERMINATION AGREEMENT AND RELEASE, dated as of December 23, 2015 (this
"Agreement"), is entered into by and among Spotlight Innovation Inc.
("Company"), the nine investors listed on the signature page hereto (each, an
"Investor" and collectively, the "Investors"), Elco Securities, Ltd. (the
"Intermediary"), Jonathan Kramer ("Escrow Agent"), Catwalk Capital, LLC (the
"Advisor"), and Cristopher Grunewald.

 

RECITALS

 

A. The Investors and the Company entered into Unit Subscription Agreements dated
June 9, 2014 (USA Control No. 849207105 STLT No's: 01-10, collectively "USA")
pursuant to the Confidential Memorandum of Terms (MOT Control No. 849207105
STLT, the "MOT");

 

B. Pursuant to the USA, the Investors, Intermediary, Advisor, and the Company
entered into an Account Management Agreement for the management of the USA (AMA
Control No: AMA 849207105 STLT the "AMA");

 

C. Pursuant to the USA, the Investors and the Company entered into an Escrow&
Compliance Attorney Agreement (the "CCA") pursuant to which Escrow Agent was
appointed as Escrow Agent & Compliance Attorney for the receipt of the deposit
of shares of Company's super voting Class C Series Preferred Stock, described in
Exhibit C to the MOT; and

 

D. For due and valuable consideration, acknowledgement of which is received, the
Investors, Advisor, Escrow Agent and Intermediary, have agreed to terminate,
cancel and unwind the USA, and any and all related agreements (including but not
limited to USA, MOT, AMA and CCA, and the other agreements and documents
contemplated hereby collectively referred to as the "Transaction Documents,"
copies of which are attached hereto).

 

NOW, THEREFORE, in consideration of the premises and for other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

 

1. Termination. For due and valuable consideration, acknowledgement of which is
received, the Company, Investors, Advisor, Escrow Agent and Intermediary agree
that, effective immediately the Transaction Documents are hereby terminated,
cancelled, deemed null and void, and shall be of no further force or effect. For
due and valuable consideration, acknowledgement of which is received, the
Advisor agrees that effective the date hereof, all of the Warrants referenced in
the Agreement to Settle Fees dated on or about March 30, 2015 are
terminated/cancelled. The Parties further agree that this Agreement terminates
and cancels any and all understandings, oral and or written agreements, implied
or otherwise between the Parties, which may not be specifically referenced in
this Agreement.



 



 1 | Page

 

  

2. Cancellation/Return of Series A Preferred Stock. The Investors agree that
effective the date hereof, all of the shares of Series A Preferred Stock issued
by the Company and held by the Intermediary pursuant to the Transaction
Documents as set forth on Schedule 2 are hereby cancelled. Immediately prior to
the execution by the Parties of this Agreement, the Intermediary will send to
the Transfer Agent of the Company at the following address: Shay Galam, VStock
Transfer, LLC, 18 Lafayette Place, Woodmere, New York 11598, Phone: (212)
828-8436, via overnight delivery from a reputable courier, the following
original documents: (i) certificates evidencing the Series A Preferred Stock
owned by such Investor (or assignee) for cancellation, and (ii) letters to the
Transfer Agent of the Company (in the form annexed hereto) signed by the
Investors instructing the Transfer Agent to cancel such shares of Series A
Preferred Stock.

 

3. Cancellation/Return of Warrants. The Investors (or their assigns) agree that
effective the date hereof all of the Warrants issued by the Company and held by
the Intermediary pursuant to the Transaction Documents as set forth on Schedule
3 are hereby cancelled. Immediately prior to the execution by the Parties of
this Agreement, the Intermediary will send to the Transfer Agent of the Company
at the following address: Shay Galam, VStock Transfer, LLC, 18 Lafayette Place,
Woodmere, New York 11598, Phone: (212) 828-8436, via overnight delivery from a
reputable courier, the following original documents: (i) certificates evidencing
the Warrants owned by such Investor (or assignee) for cancellation, and (ii)
letters to the Transfer Agent of the Company (in the form annexed hereto) signed
by the Investors instructing the Transfer Agent to cancel such Warrants.

 

4. Return of Series C Preferred Stock. Upon execution of this Agreement by the
parties hereto, and conveyance of evidence of the same to the Escrow Agent, the
Escrow Agent is authorized to and shall immediately deliver the original
certificate evidencing the shares of Series C Preferred Stock (500,000 shares)
and the Power of Attorney held by the Escrow Agent to the Company via overnight
delivery from a reputable courier. Upon completion of this delivery, Escrow
Agent's duties pursuant to the CCA shall be complete and the Escrow Agent
discharged. The Escrow Agent shall then provide any final invoicing to Company,
pursuant to the CCA, which shall be due upon delivery.

 

5. Covenant. Each of the parties covenants and agrees, at its own expense, to
execute and deliver, at the request of the other party, such further instruments
and to take such other action as such other party may reasonably request to
effectuate the terms of this Agreement. The Investors further covenant and agree
that the shares of Series A Preferred Stock and Warrants of the Company
referenced in this Agreement represent all of the securities of the Company
owned by the Investors. The Investors waive any and all preemptive rights to
participate in any future financing of the Company or its affiliates.



 



 2 | Page

 

  

6. Confidentiality; Publicity. Except for filings required by the Company with
the Securities and Exchange Commission and related releases, copies of which
shall be supplied to all parties prior to dissemination, the parties agree that
each will keep confidential and will not disclose or divulge any confidential,
proprietary, or secret information that they may obtain from the other parties
pursuant to this Agreement, unless such information is known, or until such
information becomes known, to the public; provided, however,that the parties may
disclose such information (a) to their attorneys, accountants, consultants and
other professionals to the extent necessary to obtain their services in
connection with this Agreement and the transactions contemplated hereby, (b)
upon the request or demand of any governmental regulatory agency or authority
after such party has first had a reasonable opportunity to contest or seek the
modification of the request or demand, (c) that is or becomes available to the
public other than as a result of a disclosure by the disclosing party, (d) in
connection with any litigation to which a party is or may be a party, (e) to the
extent necessary in connection with the exercise of any remedy under this
Agreement or (f) to the extent otherwise required by law. No party hereto will
issue any press release or other public announcement or disclose the terms of
this Agreement (including, without limitation, any consideration payable
hereunder) without the prior written approval of each other party, except as
such disclosure may be made in the course of normal reporting practices by a
party hereto or as otherwise required by law, including provisions of the
Exchange Act of 1934. The provisions of this Section 6 shall survive the closing
of this Agreement.

 

7. Survival of Representations and Warranties. All agreements, representations,
warranties, and covenants contained herein shall survive the execution and
delivery of this Agreement and the closing of the transactions contemplated
hereby.

 

8. Consideration. In consideration for entering into this Agreement, once the
Company has received written verification that the Transfer Agent has received
the Series A Preferred Stock and Warrants as per Sections 2 and 3 above, and the
Company has received the Series C Preferred Stock as per Section 4 above, the
Company agrees to issue in the name of the Advisor an aggregate of 500,000
shares of its Common Stock with restrictive legend (the "Shares," copies of such
Shares will be provided by the Company to the Advisor via facsimile). The Shares
shall be held by the Company and released to the Advisor upon the satisfaction
by the Advisor of certain conditions set forth in two separate termination
agreements of even date hereof between the Advisor and the Company. The Company,
with no further action or consent of the Advisor, shall be entitled to cancel
such portion of the Shares and returned such shares to treasury if the Advisor
has breached the terms of such agreement(s) pursuant to the terms thereto. The
Investors hereby represent that each is an "accredited investor" as defined in
Regulation D under the Securities Act. In the next the Company files a
registration statement with the Securities and Exchange Commission within twelve
months of the date hereof, the Company agrees to include such portion of said
500,000 shares of its Common Stock which are released to the Advisor upon the
satisfaction by the Advisor of certain conditions set forth in two separate
termination agreements of even date hereof between the Advisor and the Company.



 



 3 | Page

 

  

9. Mutual Releases; Covenants Not to Sue.

 

(a) The Investors, Advisor and Intermediary, for and on behalf of themselves and
the Investor Related Parties (as defined below), do hereby unequivocally release
and discharge the Company and any of its former and current subsidiaries, equity
holders, controlling persons, directors, officers, employees, agents,
Affiliates, members, managers, general or limited partners, successors or
assignees or any former or current subsidiary, equity holder, controlling
person, director, officer, employee, agent, Affiliate, member, manager, general
or limited partner, successor or assignee of any of the foregoing (collectively,
the "Company Related Parties"), from any and all past, present or future
liabilities, actions, claims or damages of any kind or nature, in law, equity or
otherwise, asserted or that could have been asserted, under any Applicable Law
or otherwise, whether known or unknown, suspected or unsuspected, foreseen or
unforeseen, anticipated or unanticipated, disclosed or undisclosed, accrued or
unaccrued, apparent or not apparent, foreseen or unforeseen, matured or not
matured, liquidated or not liquidated, fixed or contingent, whether or not
concealed or hidden, from the beginning of time until the date of execution of
this Agreement, that in any way arises from or out of, are based upon, or are in
connection with or relate in any way to or involve, directly or indirectly, any
of the actions, transactions, occurrences, statements, representations,
misrepresentations, omissions, allegations, facts, practices, events, claims or
any other matters, things or causes whatsoever, or any series thereof, that
were, could have been, or in the future can or might be alleged, asserted, set
forth, claimed, embraced, involved, or referred to in, or related to, directly
or indirectly: (i) the Transaction Documents, (ii) any breach, non-performance,
action or failure to act under any of the Transaction Documents, (iii) the
events leading to the termination of the Transaction Agreement, (iv) any
deliberations or negotiations in connection with the Transaction Documents, and
(v) any SEC filings, public filings, periodic reports, press releases, proxy
statements or other statements issued, made available or filed relating,
directly or indirectly, to the transactions contemplated by the Transaction
Documents (collectively, the "Investor Released Claims"); provided, however,
that no Party shall be released from any breach, non-performance, action or
failure to act under this Agreement occurring on or after the date hereof.

 

(b) The Company, for and on behalf of itself and the Company Related Parties,
does hereby unequivocally release and discharge the Investors, Advisor and
Intermediary and any of their former and current subsidiaries, equity holders,
controlling persons, directors, officers, employees, agents, Affiliates,
members, managers, general or limited partners, spouses, heirs, trusts,
trustees, successors, assignees, or any former or current subsidiary, equity
holder, controlling person, director, officer, employee, agent, Affiliate,
member, manager, general or limited partner, successor or assignee of any of the
foregoing (collectively, the "Investor RelatedParties"), from any and all past,
present or future liabilities, actions, claims or damages of any kind or nature,
in law, equity or otherwise, asserted or that could have been asserted, under
any Applicable Law or otherwise, whether known or unknown, suspected or
unsuspected, foreseen or unforeseen, anticipated or unanticipated, disclosed or
undisclosed, accrued or unaccrued, apparent or not apparent, foreseen or
unforeseen, matured or not matured, liquidated or not liquidated, fixed or
contingent, whether or not concealed or hidden, from the beginning of time until
the date of execution of this Agreement, that in any way arises from or out of,
are based upon, or are in connection with or relate in any way to or involve,
directly or indirectly, any of the actions, transactions, occurrences,
statements, representations, misrepresentations, omissions, allegations, facts,
practices, events, claims or any other matters, things or causes whatsoever, or
any series thereof, that were, could have been, or in the future can or might be
alleged, asserted, set forth, claimed, embraced, involved, or referred to in, or
related to, directly or indirectly: (i) the Transaction Documents and the
transactions contemplated by the Transaction Documents, (ii) any breach,
non-performance, action or failure to act under any of the Transaction
Documents, (iii) the events leading to the termination of the Transaction
Agreement, (iv) any deliberations or negotiations in connection with the
Transaction Documents, and (v) any SEC filings, public filings, periodic
reports, press releases, proxy statements or other statements issued, made
available or filed relating, directly or indirectly, to the transactions
contemplated by the Transaction Documents (collectively, the "Company Released
Claims" and, together with the Investor Released Claims, the "Released Claims");
provided, however, that no Party shall be released from any breach,
non-performance, action or failure to act under this Agreement occurring on or
after the date hereof.



 



 4 | Page

 

  

(c) In connection with such waiver and relinquishment, the Parties acknowledge
that they or their attorneys or agents may hereafter discover claims or facts in
addition to or different from those which they now know or believe to exist with
respect to the Released Claims, but that it is their intention hereby fully,
finally and forever to settle and release all of the Released Claims. In
furtherance of this intention, the releases herein given shall be and remain in
effect as full and complete mutual releases with regard to the Released Claims
notwithstanding the discovery or existence of any such additional or different
claim or fact.

 

(d) Each Party, on behalf of itself and its respective Related Parties, hereby
covenants to each other Party and their respective Related Parties not to, with
respect to any Released Claim, directly or indirectly encourage or solicit or
voluntarily assist or participate in any way in the investigation, filing,
reporting or prosecution by such Party or its Related Parties or any third party
of a suit, arbitration, mediation, or claim against any other Party and/or its
Related Parties relating to any Released Claim. The covenants contained in this
Section shall survive this Agreement indefinitely regardless of any statute of
limitations.

 

10.Representations of the Parties.

 

(a) Each Party represents and warrants to the other Parties as follows:

 

(i) Such Party has the requisite power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery by such Party of
this Agreement, the performance of its obligations hereunder and its
consummation of the transactions contemplated hereby have been duly and validly
authorized and approved by all necessary action of such Party, as applicable,
and no other action on the part of such Party, is necessary to authorize the
execution and delivery by such Party of this Agreement, the performance by it of
its obligations hereunder and its consummation of the transactions contemplated
hereby. This Agreement has been duly and validly executed and delivered by such
Party, and, assuming the due authorization, execution and delivery by the other
Parties, constitute legal and binding obligations of such Party, enforceable
against such Party in accordance with its terms, except as (a) the
enforceability hereof may be limited by bankruptcy, insolvency, moratorium or
other similar laws affecting the enforcement of creditors' rights generally and
(b) the availability of equitable remedies may be limited by equitable
principles of general applicability. 

 

(ii) The execution and delivery by such Party of this Agreement does not, and
the consummation of the transactions contemplated hereby and the performance of
its obligations hereunder will not (with or without the giving of notice, the
termination of any grace period or both): (a) violate, conflict with, or result
in a breach or default under any provision of the organizational documents of
such Party, as applicable or (b) to the best knowledge of each Party, violate
any Applicable Law.



 



 5 | Page

 

  

11. Notices. All notices, requests, consents and other communications under this
Agreement shall be in writing and shall be delivered by hand, sent by fax, or
nationally recognized overnight courier or mailed by first class certified or
registered mail, return receipt requested, postage prepaid:

 



If to the Company:

Mr. Cristopher Grunewald

President

Spotlight Innovation Inc.

6750Westown Parkway, Suite 200-226

West Des Moines, IA 50266

 

If to all other parties as set forth on Schedule 11.

 

 



 

Notices provided in accordance with this Section 11 shall be deemed given (i)
when received, if sent by hand, (ii) when received, if sent by facsimile prior
to 5:00 p.m. local time at the place received (otherwise on the next following
business day), (iii) one business day after delivery to a nationally recognized
overnight courier service and (iv) five business days after deposit in the U.S.
mail first class certified or registered, postage prepaid.

 

12. Entire Agreement. This Agreement, and any exhibits and schedules attached
hereto or referenced herein embody the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersede all prior oral or written agreements and understandings relating to
such subject matter. Notwithstanding the foregoing, the Parties have executed an
Omnibus Agreement of even date herewith, which terminates and cancels any and
all understandings, oral and or written agreements, implied or otherwise,
between the Parties, which may not be specifically referenced herein.

 

13. Amendments and Waivers. Except as otherwise expressly set forth in this
Agreement, any term of this Agreement may be amended and the observance of any
term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively), with the written consent of
each of the parties. No waivers of or exceptions to any term, condition or
provision of this Agreement, in any one or more instances, shall be deemed to
be, or construed as, a further or continuing waiver of any such term, condition
or provision.

 

14. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which shall be one
and the same document.



  

 

15. Section Headings. The section headings are for the convenience of the
parties and in no way alter, modify, amend, limit or restrict the contractual
obligations of the parties.



 



 6 | Page

 

  

16. Severability.If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other Governmental
Authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party. Upon such a
determination, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

 

17. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE COMMONWEALTH OF THE BAHAMAS (WITHOUT GIVING EFFECT
TO ANY CONFLICTS OR CHOICE OF LAWS PROVISIONS WHICH WOULD CAUSE THE APPLICATION
OF THE DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER JURISDICTION).

 

18. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY VOLUNTARILY AND
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR OTHER PROCEEDING BROUGHT IN
CONNECTION WITH THIS AGREEMENT, ANY OF THE TRANSACTION DOCUMENTS, OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

19. Fees and Expenses. Each of the parties agrees to pay their respective costs
and expenses incurred by such party in connection with this Agreement and the
transactions contemplated hereby. In any action to enforce the terms of this
Agreement, the successful party shall be entitled to recover its reasonable
attorneys' fees, costs and expenses from the party that refused or failed to
perform.

 

20. Reliance on Independent Legal Advice. Each of the Parties further represents
and warrants to each other, as of the date hereof that it has received advice
from its own, independent legal counsel prior to its execution of this
Termination Agreement and is executing the same freely and voluntarily.

 

21. Specific Performance. The Parties agree that if any of the provisions of
this Agreement were not performed by the Parties in accordance with their
specific terms or were otherwise breached thereby, irreparable damage would
occur, no adequate remedy at law would exist and damages would be difficult to
determine, and that each Party will be entitled to specific performance to
prevent breaches of the provisions of this Agreement and to enforce specifically
the terms and provisions hereof, in addition to any other remedy to which it may
be entitled at law or in equity.

 

22. Escrow Agent and Compliance Attorney Signature. The Escrow Agent executes
this document to signify his agreement to the Termination of the CCA pursuant to
paragraph 1, and his agreement to deliver shares pursuant to paragraph 4 only.
Escrow Agent is not otherwise a party to this Agreement, and should not be
considered bound by any other provision herein.

 

23. Cristopher Grunewald Signature. Cristopher Grunewald executes this document
in his individual capacity to signify his agreement to the Termination of the
CCA pursuant to paragraph 1. Cristopher Grunewald is not otherwise a party to
this Agreement, and should not be considered bound by any other provision
herein.

 

[The immediately following page contains the signatures of the parties.]



 



 7 | Page

 

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the day and year first above written.

  





SPOTLIGHT INNOVATION INC.

 

ESCROW & COMPLIANCE ATTORNEY

 

 

 

 

 

 

 

By:

/s/ Cristopher Grunewald

 

By:

/s/ Jonathan Kramer

 

Name:

Cristopher Grunewald

 

Name:

Jonathan Kramer

 

Title:

President

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Cristopher Grunewald

 

 

 

 

 

 

 

 

INTERMEDIARY

Elco Securities Ltd.

 

ADVISOR

Catwalk Capital, LLC

 

 

 

 

 

 

 

By:

/s/ Isaac Collie

 

By:

/s/ J. Greig

 

Name:

Isaac Collie

 

Name:

J. Greig

 

Title

Managing Director

 

Title:

Principal

 

  



INVESTORS

 

 

 

 

Copperbottom Investments, Ltd.

Britannia Securities International, Ltd.

 

By:

By:

 

Name:

Name:

 

Title:

Title:

 

 

Agri-Technologies International, Ltd.

On Time Investments, Ltd.

 

By:

By:

 

Name:

Name:

 

Title:

Title:

 

 

RnD Company, Ltd.

Rooftop Holdings, Ltd.

 

By:

By:

 

Name:

Name:

 

Title:

Title:

 

 

Sequence Investments Ltd.

Anybright Investments, Ltd.

 

By:

By:

 

Name:

Name:

 

Title:

Title:

 

 

Orange Investments, Ltd.

 

 

 

 

 

 

 

By:

 

Name:

 

Title:

 

 

[Signature Page to Termination Agreement and Release]



 



 8 | Page

 

 

SCHEDULE 11

 

INVESTORS

 



1

Copperbottom Investments, Ltd.:

Loyalist Plaza, Don Mackay Boulevard, Marsh Harbor Abaco Bahamas

 

 

2

Britannia Securities International, Ltd.

53 St. Peter Street Tiverton, Devon EX16 6NW United Kingdom

 

 

3

Agri-Technologies International, Ltd.

Loyalist Plaza, Don Mackay Boulevard Marsh Harbor Abaco Bahamas

 

 

4

On Time Investments, Ltd.

94 Deswell St., P.O. Box NA-7521, Nassau, Bahamas

 

 

5

RnD Company, Ltd.

Loyalist Plaza, Don Mackay Boulevard Marsh Harbor Abaco Bahamas

 

 

6

Rooftop Holdings, Ltd.

94 Deswell St. P.O. Box NA-7521 Nassau Bahamas

 

 

7

Sequence Investments, Ltd.

Loyalist Plaza, Don Mackay Boulevard Marsh Harbor Abaco Bahamas

 

 

8

Anybright Investments, Ltd.

Loyalist Plaza, Don Mackay Boulevard, Marsh Harbor Abaco Bahamas

 

 

9

Orange Investments, Ltd.

Loyalist Plaza, Don Mackay Boulevard, Marsh Harbor Abaco Bahamas

  



INTERMEDIARY

 

TGC

Elco Securities Ltd.

Loyalist Plaza, Don Mackay Boulevard

P.O. Box AB-20377  

Marsh Harbour, Abaco, Bahamas

 

The Greig Companies, Inc.

1730 LaBounty Rd Ste-3, #174

Ferndale, WA 98248

 

 

 

 

 

 

 

ESCROW & COMPLIANCE ATTORNEY

 

 

Jonathan Kramer

Whitfield& Eddy, PLC

317 6th Avenue, Suite 1200

Des Moines, IA 50309

 

 



 

 9 | Page

 

 

[Insert Letterhead of Investor]

 

Shay Galam

VStock Transfer, LLC

18 Lafayette Place

Woodmere, New York 11598

 

RE:

Cancellation of (Series A Preferred Stock/Warrants) of Spotlight Innovation Inc.

 

Dear Mr. Galam:

 

This shall serve as notice that the enclosed shares of Series A Preferred Stock
and Warrants of Spotlight Innovation Inc. are hereby cancelled as set forth
below:

 

List shares/warrants

 

 

 

Sincerely,

 

 

 

 

Insert Applicable signature

 



 

 

10 | Page

--------------------------------------------------------------------------------